Citation Nr: 0029269	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  88-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Cornelius Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  He died in April 1986.  The appellant is the 
widow of the deceased veteran.

This claim came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1986 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefit sought.

The Board denied entitlement to service connection for the 
cause of the veteran's death other than due to Agent Orange 
exposure in an April 1990 decision.  The appellant did not 
appeal, and the decision became final.

The Board has previously remanded the issue of entitlement to 
service connection for the cause of the veteran's death due 
to Agent Orange exposure to the RO for additional procedural 
and due process development in April 1990 and September 1998.

In May 2000, the appellant presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the 
local VARO.  A copy of the transcript of that hearing has 
been associated with the claims folder.



During the course of the May 2000 personal hearing, the 
undersigned accepted testimony with respect to a claim for 
reopen of the issue of entitlement to service connection for 
the cause of the veteran's death other than due to Agent 
Orange exposure (emphasis added).  Insofar as this issue is 
subject of a prior final denial, has not been appropriately 
developed for appellate review, and is not inextricably 
intertwined with the issue presently on appeal, it is hereby 
referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Persuasive medical evidence demonstrates the veteran's 
cause of death as a result of colon carcinoma was not related 
to possible Agent Orange exposure during active service.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred during active service, or to a disability 
that may be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service department records show the veteran was credited with 
over eight months of foreign service and received a Republic 
of Vietnam Service Medal.  Service medical records are 
negative for treatment or diagnosis related to Agent Orange 
exposure.

The veteran's death certificate shows that he died on April 
[redacted], 1986, as a result of colon carcinoma.  The time 
interval between the onset of colon cancer and death was reported 
as months.  Hepatic and renal failures were listed as conditions 
contributing to death but not related to the immediate cause 
of death.

At the time of death, service connection was established for 
anxiety neurosis, rated 50 percent disabling; a below-the-
left-knee amputation, rated 40 percent disabling; 
chondromalacia of the right knee, rated 20 percent disabling; 
a disability of the middle and ring fingers of the right 
hand, rated 10 percent disabling; and residual scars of a 
gunshot wound of the legs, buttocks, and right forearm, rated 
noncompensable.  A bilateral factor of 5.2 percent was added 
for the disabilities of the knees.  The combined disability 
rating for the service-connected disabilities was 80 percent.  
The veteran was entitled to special monthly compensation due 
to the anatomical loss of one foot.  An increased rating to 
100 percent from September 13, 1985 was granted posthumously 
for generalized anxiety disorder with marked depressive and 
posttraumatic disorder features, based upon the findings on 
an examination one day before the veteran's death.



On VA examination of the digestive system in March 1985, the 
veteran complained of a feeling of tiredness and vague lower 
abdominal discomfort for the past seven years.  He reported 
that in March 1983 he had been found to have an obstructing 
adenocarcinoma in his right descending colon, for which a 
temporary colostomy had been performed.  He indicated that a 
subsequent liver scan showed numerous metastases.

An August 1987 statement from the veteran's treating 
physician expressed the opinion that a combination of 
factors, the veteran's in-service exposure to Agent Orange, 
abdominal symptoms dating back to the time of his war wounds, 
and shrapnel wounds involving his abdomen and leg, were 
directly related to his premature death due to carcinoma of 
the large bowel.

In connection with the adjudication of this claim, and due to 
the complexities of the medical issues involved, the Board, 
pursuant to 38 C.F.R. § 20.901 (1999), requested an 
independent medical expert (IME) opinion to address the 
following questions:

What is the relationship between the 
veteran's exposure to Agent Orange in 
Vietnam, abdominal symptoms dating back 
to May 1967 (when he sustained a shrapnel 
wound involving his abdomen), and colon 
carcinoma, which caused his death in 
April 1986?  Specifically, was the 
carcinoma caused by exposure to Agent 
Orange?

In February 1998, the opinion of an oncology specialist 
associated with the Cancer Center of Kansas was forwarded to 
the Board and was made part of the record on appeal.  In May 
1998, the opinion was made available to the veteran's 
representative for review and comments prior to the 
preparation of this decision in accordance with the Board's 
notice and comment procedures.  38 C.F.R. § 20.903; see also 
Thurber v. Brown, 5 Vet. App. 119 (1993) and Chairman's 
Memorandum No. 01-93-12 (May 28, 1993).  The veteran's 
accredited representative at that time presented further 
argument in a May 1998 Informal Hearing Presentation.

The oncology specialist noted in the aforementioned opinion:

I have had the opportunity to review the 
medical records of the deceased veteran 
regarding the claim that his colorectal 
carcinoma may have been associated with 
his previous agent-orange exposure.  It 
is my medical opinion that this 
unfortunate veteran's colorectal 
carcinoma was not directly related to 
prior Agent Orange exposure.

[The veteran] was injured during service 
in the Republic of Vietnam at 19 years of 
age.  He sustained a shrapnel wound to 
the left leg with loss of peroneal nerve 
and ankle ligament.  He subsequently had 
below the knee amputation with 
postoperative residua of osteomyelitis 
from shrapnel wounds to right arm, left 
middle finger and right ring finger.  He 
was determined to be service connected 
for these and other disorders and this is 
not at issue.

Subsequently, [the veteran] developed 
colorectal carcinoma with hepatic 
metastases and expired on April [redacted], 1986.  
His records have been reviewed several 
times since then to determine whether or 
not there might be a connection with his 
war-related injury and Agent Orange 
exposure and subsequent development of 
colorectal carcinoma.  I agree with the 
Veterans Administration's determination 
that there is an association between 
exposure to herbicides such as 
Dioxin/agent orange and the subsequent 
development of soft tissue sarcomas, non-
Hodgkin's lymphoma, Hodgkin's disease, 
multiple myeloma and cancers of the upper 
aerodigestive tract.  I am not aware of 
any known association with colorectal 
carcinoma.

The veteran's medical records show that 
he had a number of gastrointestinal 
difficulties beginning in May of 1967 and 
that in April of 1968 he had described 
intermittent rectal bleeding with pain 
and epigastric/mid-abdominal discomfort.  
He also had a number of gastrointestinal 
complaints over the years which are most 
likely due to benign causes.  
Nevertheless, the nature and extent of 
the patient's injury, finding of 
persistent shrapnel fragments on 
radiographic studies over the years and 
possible internal penetration of shrapnel 
involving the GI tract remains 
concerning.

I feel that it is more likely than not 
that the veteran's colorectal carcinoma 
was due to non-service related causes.  
However, I cannot completely exclude the 
possibility that his injury might not 
have been a contributor to his subsequent 
development of colorectal carcinoma.  It 
is my medical opinion that we do not know 
all of the ramifications of herbicides as 
it pertains to carcinogenesis and this 
should be considered when determining 
this unfortunate veteran's case.

The appellant presented testimony at a personal hearing held 
by the undersigned Veterans Law Judge at the local VARO in 
May 2000.  At that time, she indicated that the veteran had 
told her of the planes coming over and dropping Agent Orange 
from above while he was out on missions.  She reiterated that 
the veteran's treating physician believes that the veteran's 
cancer is due to Agent Orange exposure.  At the conclusion of 
the hearing, the appellant submitted statements from the 
veteran's surviving siblings, with a waiver of initial RO 
consideration, attesting to the lack of a family history of 
colon cancer.

Analysis

Initially, the Board notes the appellant's claim is found to 
be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
Because the Board previously found the claim for service 
connection for the veteran's cause of death other than as a 
result of Agent Orange exposure to be well grounded, VA is 
obligated to assist the appellant in developing her claim as 
to all theories.  See Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  In this regard, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).



According to 38 C.F.R. § 3.309(e) (1999), if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era and 
who have a disease listed in 38 C.F.R. § 3.309.  38 C.F.R. § 
3.307(a)(6) (1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

A veteran's death will be considered service-connected where 
a service-connected disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a)(1999); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly or with some other 
condition, was the immediately or underlying cause of death 
or was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1999); Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992).  When considering 
whether a condition was a contributory cause of death, "it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection."  38 C.F.R. § 3.312(c); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the CAVC") has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, at 81); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(CAVC held that a witness must be competent in order for 
statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1999).  

Assuming, without conceding, that the veteran was exposed to 
herbicides in Vietnam, the clear preponderance of the 
competent evidence is against the appellant's claim.  The 
veteran did not have a disease subject to the presumptive 
provisions of 38 C.F.R. § 3.309.  The appellant contends, in 
essence, that because the veteran's treating physician, has 
stated that there is a pathological relationship, the 
Secretary is required to do the same.  It is noted, however, 
that this assertion misconceives the role of the Board.  The 
CAVC has stated that while it is true that the [Board] is not 
free to ignore the opinion of the treating physician, the 
[Board] is certainly free to discount the credibility of the 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  The presumption of credibility that attaches to 
the evidence for the consideration of well groundedness does 
not continue in the analysis of the ultimate credibility or 
weight to be accorded the evidence.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).  Moreover, greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In the instant case, the Board 
notes that the IME opinion is a detailed reasoned response 
based on a review and analysis of the entire record, and the 
reviewing oncology expert referred to specific events and 
medical history to support his conclusions.  The veteran's 
private physician's opinion, on the other hand, did not refer 
to the clinical foundation relied upon in forming the opinion 
that exposure to Agent Orange during service may have 
contributed to the onset of colon cancer some 15 years later.

Although the appellant sincerely believes the veteran's colon 
cancer was related to Agent Orange exposure, the persuasive 
medical evidence is against her claim.  While she is 
competent to testify as to symptoms the veteran experienced, 
she is not competent to provide a medical opinion because 
this requires specialized medical knowledge.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection for the cause of 
the veteran's death due to Agent Orange exposure.


ORDER

Entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure is denied.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

